Citation Nr: 1726241	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  00-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of another person.  


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this decision the RO denied special monthly compensation based on the need for aid and attendance or housebound status.  Thereafter, in an October 2005 rating decision, the RO granted special monthly compensation based on the housebound criteria effective from August 2005.  This is considered a partial grant of the Veteran's appeal since SMC at the aid and attendance rate is a greater benefit than SMC at the housebound rate, and since the Veteran is presumed to be seeking the maximum allowable rate.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a September 2003 videoconference.  A transcript of the hearing is of record.  

In June 2009, the Board remanded the case for a hearing before a Veterans Law Judge pursuant to his request for such a hearing.  A hearing was scheduled for July 2012 before a member of the Board sitting in Washington, D.C.  However, in a July 2012 statement, the Veteran indicated that he no longer wished to appear at a Board hearing.  Consequently, there was substantial compliance with the June 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2014 decision, the Board granted a 100 percent rating for PTSD from January 4, 1994.  The Board remanded the issue of entitlement to special monthly compensation based on the need for aid and attendance of another person.  The matter has now been returned to the Board for appellate review.

In September 2015, the RO issued the Veteran and his former representative decision letters that denied direct payment of attorney fees with respect to a June 2015 rating decision.  The Veteran's former representative filed a Notice of Disagreement with the September 2015 decision in November 2015, and in July 2016 the RO issued him and the Veteran a Statement of the Case.  As a substantive appeal has not been filed in this matter, the appeal has not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. §§ 20.200, 20.202.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  Subsection (l) provides for SMC based on the need for aid and attendance.  Subsection (r) authorizes a special aid and attendance rate.  Subsection (s) authorizes SMC for housebound status.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.

SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following are accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (excluding the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. " It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).

In July 2014, the issue of entitlement to special monthly compensation based on the need for aid and attendance was remanded to obtain a VA examination.  The Veteran was afforded two VA examinations addressing aid and attendance.  He had an examination by a psychologist in October 2014, which addressed impairment due to PTSD.  The Veteran was also afforded a VA aid and attendance examination by a medical doctor.  Following the October 2014 examinations, a March 2015 rating decision granted service connection for additional disabilities, including coronary artery disease, a chest scar and leg scar associated with heart surgery, and diabetes mellitus type II.  The Veteran's service-connected disabilities now include:  PTSD; coronary artery disease; diabetes mellitus type II; left lower extremity diabetic neuropathy; tinnitus; right lower extremity diabetic neuropathy; bilateral hearing loss; left leg scar, residual of heart surgery; and chest scar, residual of residual heart surgery.  

The VA examinations in October 2014 did not include consideration of all of the Veteran's service-connected disabilities.  This is pertinent when considering that the criteria for a higher rate of SMC for aid and attendance under 38 U.S.C.A. § 1114(l) require that the Veteran have significant disabilities as to be in need of regular aid and attendance.  Thus, a remand is necessary to obtain a VA examination which addresses all of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new aid and attendance examination to assess the Veteran's level of need for regular care and assistance in attending to activities of daily living, and avoiding hazards.  The examination should be conducted by a qualified physician who is able to assess his complete medical history and provide an opinion based on his complete service-connected disabilities, both mental and physical.

The claims folder - including a copy of this remand - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.

The examiner is reminded that the previous examinations conducted did not take into account all disabilities for which the Veteran is service connected, and thus, those opinions are inadequate for adjudicatory purposes.  An adequate examination must consider and be based upon need due solely to service-connected disabilities for regular aid and attendance of another for medical care, assistance in activities of daily living, and for avoidance of everyday hazards of life.  The examiner must specifically address and consider all of the following service connected conditions, including: PTSD, coronary artery disease with cardiomyopathy, diabetes mellitus type II, left lower extremity diabetic peripheral neuropathy, tinnitus, right lower extremity diabetic peripheral neuropathy, bilateral hearing loss, left leg scar, residual of heart surgery, chest scar, residual of heart surgery.  

The examiner should provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran requires the assistance of another based on physical or mental dependence due solely to his service-connected disabilities.   

The aid and attendance examiner must assess the
impact of the Veteran's service connected disabilities on his ability to perform functions of self care to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself and to attend to the wants of nature.  The examiner must note whether the Veteran has physical or mental incapacity due to service-connected disability that renders him unable to protect himself from hazards or dangers incident to his daily environment.  

The examiner should set forth a complete rationale for any conclusion reached in this matter.  In any question cannot be answered without resort to speculation, the examiner must provide a complete explanation as to why that is so.

2.  Thereafter, readjudicate the issue on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the record to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
A.M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




